925 F.2d 489
288 U.S.App.D.C. 258
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James M. MURRAY aka James Hines, Appellant,v.Douglas W. STEMPSON, Administrator, et al.
No. 90-5176.
United States Court of Appeals, District of Columbia Circuit.
Jan. 22, 1991.

Before RUTH BADER GINSBURG, SILBERMAN and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for remand;  the suggestion that this court certify to the United States Supreme Court questions and propositions of law presented in the motion for remand;  the motion for leave to proceed in forma pauperis;  appellant's request for oral argument;  and appellant's motion requesting that records be transmitted and filed with this court, it is


2
ORDERED, on the court's own motion, that the appeal be dismissed for lack of jurisdiction.  Appellant's motion seeking relief from the district court's order of dismissal was served within ten days of that order and thus constitutes a motion pursuant to Fed.R.Civ.P. 59(e).    See Moy v. Howard University, 843 F.2d 1504, 1505 (D.C.Cir.1988).  Accordingly, the notice of appeal "has no effect."    Fed.R.App.P. 4(a)(4).  It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.